Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 21, 2022

                                     No. 04-22-00470-CR

                                  Isaac Barron SALGADO,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021CR3958W
                     Honorable Catherine Torres-Stahl, Judge Presiding

                                           ORDER

        In accordance with the court’s opinion of this date, this appeal is REINSTATED on the
court’s docket, appellant’s Motion for Leave to File Notice of Appeal is DENIED, and the appeal
is DISMISSED FOR LACK OF JURISDICTION.

       It is so ORDERED on September 21, 2022.


                                               _____________________________
                                               Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2022.

                                               _____________________________
                                               Michael A. Cruz, Clerk of Court